Citation Nr: 1116678	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran had active military service from August 1998 to August 2002.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  By that rating action, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the RO's May 2007 rating action to the Board.  Jurisdiction of the claims file currently resides with the Columbia, South Carolina RO. 

In June 2009, the appellant submitted a statement indicating that she was not satisfied with the RO's decision to deny her claim.  She also stated that she waived initial RO consideration/jurisdiction of all evidence submitted in support of her appeal.  See 38 C.F.R. § 20.1304 (2010).

In July 2009, the appellant withdrew her request for a hearing before a Veterans Law Judge at a local RO.  Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702 (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran died in 2006.  The Veteran's Certificate of Death (and autopsy report) reflects that he died as a result of chronic drug use (i.e., cocaine, morphine, fluvoxamine, and propoxyphene).  There were no other significant conditions contributing to his death.
2.  At the time of his death, the Veteran was service-connected for the following disabilities: chronic strain of the lumbar spine (rated as 40 percent disabling); migraine headaches (rated as 30 percent disabling); chronic strain of the cervical spine (rated as 30 percent disabling); and, dermatitis of both hands (rated as noncompensably disabling).  

3.  The preponderance of the competent and probative medical evidence of record does not show that any of the Veteran's service-connected disabilities, including  prescription medications taken therefore, caused or contributed substantially or materially to his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 105, 1310, 5103, 5103A, 5107, 5107A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.310, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the RO did not provide the appellant with complete VCAA notice prior to issuance of the appealed May 2007 rating action.  VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

The VCAA duty to notify was satisfied by way of letters sent to the appellant by  pre and post-adjudication letters, issued in March 2007 and January 2008, respectively.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence. Therefore, she was provided the content-complying notice to which she was entitled.  Pelegrini, 18 Vet. App. at 122.  The claim was readjudicated in a May 2009 supplemental statement of the case (SSOC).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Moreover, the January 2008 letter included information mandated by the holding of Hupp, supra.  

With respect to the Dingess requirements, in the March 2007 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination or opinion when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained the Veteran's service treatment records as well as private and VA treatment records that were generated during his lifetime..  The appellant submitted written statements discussing her contentions.  The record also contains the Veteran's Certificate of Death, as well as an autopsy report.  In addition, in April 2009, a VA examiner provided a medical opinion as to the etiological cause of the Veteran's death.  A copy of this report is contained in the claims file.   

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the claim on appeal and a remand for additional development is not warranted.  Significantly, the appellant has not identified and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The appellant contends that the Veteran's death from chronic drug abuse was the result of a toxic combination of medications prescribed for his service-connected disabilities.

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents. 38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected. 38 C.F.R. § 3.312 (2010).

In a claim where service connection is established for a disability prior to the death of the veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the veteran's death.  38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2010).

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c) (2010).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service- connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2010).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997). Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in 2006.  The Veteran's Certificate of Death (and autopsy report) reflect that he died as a result of chronic drug use (i.e., cocaine, morphine, fluvoxamine, and propoxyphene).  There were no other significant conditions that contributed to his death.  The autopsy report shows that the chief medical examiner specifically found that the Veteran had died of chronic drug abuse as shown by findings of cocaine, metabolites and a narcotic (i.e., free morphine) with no other significant conditions contributing to his death.  The examiner determined that the Veteran's manner of death was natural.

At the time of his death, the Veteran was service-connected for the following disabilities: chronic strain of the lumbar spine (rated as 40 percent disabling); migraine headaches (rated as 30 percent disabling); chronic strain of the cervical spine (rated as 30 percent disabling); and, dermatitis of both hands (rated as noncompensably disabling).  

The appellant has argued that medications prescribed for the above-cited service-connected disabilities caused the Veteran's death.  The Veteran's death due to chronic drug abuse is barred from service connection, unless the drug abuse was found to be due to a service-connected disorder.  38 C.F.R. § 3.301(c)(3).  
Thus, the Board will consider whether the Veteran's cause of death is attributable to his military service on a secondary basis (as secondary to medications prescribed for his service-connected disabilities) and whether they were a principal or contributory cause of his death.

Because the weight of the competent and probative medical evidence of record does not show that the Veteran's chronic drug abuse was the result of prescription drugs taken for his service-connected disabilities, or that they were a contributory cause of his death from multi-drug toxicity, the Board will deny the claim. 

Here, private and VA medical records, dating from 2002 to 2009, show that the Veteran had been prescribed the following medications for his service-connected migraine headaches:  Midrin, Replax and Percocet, a strong narcotic. Yet, these same reports also show that the Veteran had been issued several antidepressant medications (i.e., Luvox, Seroquel, Klonopin, and Resoril) for his non-service-connected depression.  

The Board recognizes the January 2008 opinion of Dr. James E. Jenkins.  Dr. Jenkins stated that he had treated the Veteran for many years; the nature of the disability was not reported.  He further reported that pursuant to the appellant's request, he had reviewed the Veteran's death certificate and medications that he had been prescribed during his lifetime.  Dr. Jenkins opined that the "combination of medications over time and acutely may (italics added for emphasis) have contributed to his untimely death.  Also, there is a probability that his medications may have give a false positive on toxicology for cocaine."  Dr. Jenkins further indicated that, according to the appellant, the Veteran did not have a history of drug abuse.  (See January 2008 report, prepared and submitted by James E. Jenkins, M. D.)  

The Board finds Dr. Jenkins' January 2008 opinion to be speculative, which is not a basis for a grant of service connection.  Service connection may not be based on resort to speculation or remote possibility. 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30 (1993).  The Board observes that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, the probative value of Dr. Jenkins January 2008 opinion is further diminished by the fact that its conclusion is not supported by any medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

In contrast to the above-cited medical opinion, is an April 2009 VA opinion that is against the claim.  A review of this opinion reflects that the question slated to the VA examiner was whether or not medications prescribed to the Veteran for his service-connected disabilities during his lifetime had caused his death.  After a review of the claims file, to included Dr. Jenkins' January 2008 opinion, the VA examiner concluded that "[a]lthough he was on a variety of medications in an attempt to control his service-connected conditions as well as his non-service-connected conditions, the postmortem toxicology screen was positive for cocaine metabolites as well as free morphine."  The VA examiner indicated that none of the medications that had been prescribed to the Veteran would have caused a urine drug screen to have been positive for cocaine.  He further reasoned that there were no prescription or over-the-counter medications that would give a false-positive for cocaine.  The VA examiner further stated that oxycodone, a synthetic opioid that the Veteran took during his lifetime, did not metabolize into free morphine. Thus, it was the VA examiner's overall opinion, Dr. Jenkins' opinion notwithstanding, that the Veteran had used illegal substances and that there was no identifiable indication that his medications prescribed for his service-connected disabilities were a likely or significant cause of his death.  (See April 2009 VA opinion). 

The April 2009 VA examiner's opinion is consistent with the other medical evidence of record, specifically, the Veteran's autopsy report, which contains the chief medical examiner's opinion that the Veteran had died of chronic drug abuse as shown by findings of cocaine, metabolites and a narcotic (i.e., free morphine) with no other significant conditions contributing to his death, and a determination that the manner of death was "natural."  The Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran's cause of death is related to medications prescribed for his service-connected disabilities weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The April 2009 VA examiner's opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is, therefore, more probative than Dr. Jenkins' January 2008 report. Nieves-Rodriguez v. Peake, supra.  

The appellant's contention that the Veteran's death was a result of a toxic dose of medications prescribed for his service-connected disabilities is not competent evidence.  While the appellant is competent to report the Veteran's symptoms and medical history, she is plainly not qualified to opine with regard to the etiology of his death, and her opinion is contradicted by a qualified medical examiner.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


